USCA4 Appeal: 21-4356      Doc: 32         Filed: 07/28/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4356


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER DEAN HALL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:20-cr-00457-WO-1)


        Submitted: July 26, 2022                                          Decided: July 28, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: James B. Craven, III, Durham, North Carolina, for Appellant. Sandra J.
        Hairston, United States Attorney, K. P. Kennedy Gates, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4356        Doc: 32        Filed: 07/28/2022    Pg: 2 of 3




        PER CURIAM:

                  Christopher Dean Hall pleaded guilty to distribution of child pornography, in

        violation of 18 U.S.C. § 2252(a)(2)(A), (b)(1). The probation officer assessed a Sentencing

        Guidelines range of 240 months—the statutory maximum—but recommended a 188-

        month sentence followed by 10 years of supervised release. At sentencing, the Government

        echoed the probation officer’s request while Hall requested a 120-month sentence. The

        district court sentenced Hall to 188 months followed by 15 years of supervised release. On

        appeal, Hall contends that his sentence is unreasonable. For the following reasons, we

        affirm.

                  We review the sentence imposed by the district court for reasonableness under a

        deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41, 51 (2007).

        In doing so, we first examine the sentence for procedural error, which includes “failing to

        calculate (or improperly calculating) the Guidelines range, treating the Guidelines as

        mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based

        on clearly erroneous facts, or failing to adequately explain the chosen sentence—including

        an explanation for any deviation from the Guidelines range.” Id. at 51. We then review

        the substantive reasonableness of the sentence, “tak[ing] into account the totality of the

        circumstances.” Id. A sentence is presumptively substantively reasonable if it “is within

        or below a properly calculated Guidelines range,” and this “presumption can only be

        rebutted by showing that the sentence is unreasonable when measured against 18 U.S.C.

        § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).



                                                     2
USCA4 Appeal: 21-4356      Doc: 32         Filed: 07/28/2022     Pg: 3 of 3




               Although Hall only challenges the substantive reasonableness of his sentence, we

        first review the procedural reasonableness of his sentence. See United States v. Provance,

        944 F.3d 213, 218 (4th Cir. 2019). We have reviewed the record and conclude that the

        sentence is procedurally reasonable. Next, Hall contends that his sentence is substantively

        unreasonable because it is too harsh, disparate from the sentences received by similarly

        situated defendants, and because he may have received a lower sentence from a different

        district court judge. However, the district court thoroughly and reasonably explained why

        a 188-month sentence was warranted. Moreover, although Hall might have received a

        lower sentence from a different district judge, that does not make his sentence unreasonable

        on its own. Based on the factors identified by the district court, we conclude that Hall has

        failed to rebut the presumption of reasonableness.

               Accordingly, we affirm. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       AFFIRMED




                                                     3